Exhibit 10.2.5

Non US Option Agreement Revised December 2006

VERIGY LTD. 2006 EQUITY INCENTIVE PLAN
NOTICE OF SHARE OPTION GRANT

For Awardees located outside the United States

You have been granted an option to purchase Ordinary Shares of Verigy Ltd. (the
“Company”).  Your option is summarized on the Award Summary page of your Smith
Barney account.

Your option becomes exercisable with respect to the first <<vesting percentage>>
of the Shares subject to your option when you complete <<vesting months>> of
continuous “Service” (as defined in the Plan) as an “Awardee Eligible to Vest”
(as defined in the Plan) from the date of grant.  Thereafter, your option
becomes exercisable with respect to an additional <<vesting percentage>> of the
Shares subject to this option on each <<vesting months>>, provided that you
continue to be an Awardee Eligible to Vest as of such date.

You and the Company agree that your option is granted under and governed by the
terms and conditions of the Verigy Ltd. 2006 Equity Incentive Plan (the “Plan”),
the Stock Option Agreement (of which this notice is a part), and the Award
Summary.

You further agree that the Company shall cause the shares issued upon exercise
of the option to be deposited in your Smith Barney Account and, further that the
Company may deliver electronically all documents relating to the Plan or your
option (including, without limitation, prospectuses required by the Securities
and Exchange Commission) and all other documents that the Company is required to
deliver to its security holders (including, without limitation, annual reports
and proxy statements).  You also agree that the Company may deliver these
documents by posting them on a web site maintained by the Company or by a third
party under contract with the Company.  If the Company posts these documents on
a web site, it will notify you regarding such posting.

By clicking on the “accept” button on the screen titled “Step 3: Confirm the
Review/Acceptance of your Award,” you agree to be bound by the Stock Option
Agreement, this Notice and the Plan.

 

By:

Verigy Ltd.

 

 

 


/s/ KEITH L. BARNES

 

 

Keith L. Barnes

 

 

President and Chief Executive Officer

 


--------------------------------------------------------------------------------




VERIGY LTD. 2006 EQUITY INCENTIVE PLAN
SHARE OPTION AGREEMENT

For Awardees located outside the United States

Tax Treatment

 

This option is intended to be a nonstatutory stock option.

 

 

 

Vesting

 

This option becomes exercisable in installments, during the Option term as shown
in the Notice of Share Option Grant, as long as you remain an Awardee Eligible
to Vest (as defined in the Plan). In addition, this option is subject to certain
vesting acceleration provisions set forth in the Plan in the event your Service
terminates because of retirement, total and permanent disability, or death.

 

 

 

 

 

This option will in no event become exercisable for additional shares after your
Service has terminated for any reason, except as otherwise provided in the Plan
and this Share Option Agreement.

 

 

 

Term

 

This option expires in any event at the close of business at Company
headquarters on the day before the 7th anniversary of the Date of Grant, as
shown in the Award Summary. (It may expire earlier if your Service terminates,
as described below.)

 

 

 

Regular Termination

 

If your Service terminates for any reason except death, total and permanent
disability, or retirement due to age, in accordance with the Company’s or a
Subsidiary’s or Affiliate’s retirement policy, then this option will expire at
the close of business at Company headquarters on the date three months after
your termination date, or, if earlier, the expiration of the term of this
option. The Company determines when your Service terminates for this purpose.

 

 

 

Termination as a result of Death, Disability or Retirement

 

If you die before your Service terminates, or if your Service terminates because
of your total and permanent disability, or in connection with your retirement
due to age, then (i) the vested portion of this option will be determined by
adding 12 months to your length of service and (ii) you will be entitled to
exercise this option until the close of business at Company headquarters on the
one year anniversary of the date of

 


--------------------------------------------------------------------------------




 

 

death, disability or retirement, or, if earlier, until the expiration of the
term of this option, as provided in the Plan.

 

For all purposes under this Agreement, “total and permanent disability” means
that you are unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or which has lasted, or can be expected to last, for a
continuous period of not less than one year.

 

 

 

Leaves of Absence and Part-Time Work

 

For purposes of this option, your Service does not terminate when you go on a
military leave, a sick leave or another Company approved leave of absence, and
if continued crediting of Service is required by the terms of the leave or by
applicable law. But your Service terminates when the approved leave ends, unless
you immediately return to active work.

 

 

 

 

 

Your status as an Awardee Eligible to Vest (as defined in the Plan) will always
cease upon termination of employment with the Company or a Subsidiary or
Affiliate except as provided in Article 5 of the Plan.

 

 

 

 

 

If you commence working on a part-time basis, then the vesting schedule
specified in the Notice of Share Option Grant may be adjusted in accordance with
the Company’s part-time work policy or the terms of an agreement between you and
the Company pertaining to your part-time schedule.

 

 

 

Restrictions on Exercise

 

The Company will not permit you to exercise this option if the issuance of
shares at that time would violate any law or regulation.

 

 

 

Notice of Exercise

 

You may exercise this option from time to time for any number of shares for
which the option is then exercisable, by notice in writing, electronically or by
other means to, and as prescribed by, the Company’s equity incentive
administration service provider (the “administration service provider”). Your
exercise notice will be effective and irrevocable at such time as your notice,
method of payment (whether by cash, check, proceeds from the immediate sale of
the option shares, or as otherwise provided in the Plan) and such other

 


--------------------------------------------------------------------------------




 

 

documentation as the administration service provider may require have been
received by the administration service provider. You hereby direct the Company
to deposit any shares issued upon exercise of the option in your Smith Barney
account.

 

 

 

 

 

If someone else wants to exercise this option after your death, that person must
prove to the Company’s satisfaction that he or she is entitled to do so.

 

 

 

Form of Payment

 

When you exercise this option, you must provide for payment of the option
exercise price for the shares that you are purchasing. To the extent permitted
by applicable law, payment may be made in one (or a combination of two or more)
of the forms set forth in Sections 5.7 (a), (c) and (d) of the Plan.

 

 

 

Withholding Taxes and Stock Withholding

 

Regardless of any action the Company or your employer (the “Employer”) takes
with respect to any or all income tax, social insurance, payroll tax, payment on
account or other tax-related withholding (“Tax-Related Items”), you acknowledge
that the ultimate liability for all Tax-Related Items legally due by you is and
remains your responsibility and that the Company and/or the Employer (1) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the option grant, including the grant, vesting
or exercise of the option, the subsequent sale of shares acquired pursuant to
such exercise and the receipt of any dividends; and (2) do not commit to
structure the terms of the grant or any aspect of the option to reduce or
eliminate your liability for Tax-Related Items.

 

Prior to exercise of the option, you will pay or make adequate arrangements
satisfactory to the Company and/or the Employer to satisfy all withholding and
payment on account obligations of the Company and/or the Employer. In this
regard, you authorize the Company and/or the Employer to withhold all applicable
Tax-Related Items legally payable by you from your wages or other cash
compensation paid to you by the Company and/or the Employer or from proceeds of
the sale of shares. Alternatively, or in addition, if permissible under local
law, the Company may (1) sell or arrange for the sale of shares that you acquire
to meet the withholding obligation for

 


--------------------------------------------------------------------------------




 

 

Tax-Related Items, and/or (2) withhold in shares, provided that the Company only
withholds the amount of shares necessary to satisfy the minimum withholding
amount. Finally, you will pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
as a result of your participation in the Plan or your purchase of shares that
cannot be satisfied by the means previously described. The Company may refuse to
honor the exercise and refuse to deliver the shares if you fail to comply with
your obligations in connection with the Tax-Related Items as described in this
section.

 

 

 

Restrictions on Resale

 

You agree not to sell any option shares at a time when applicable laws, Company
policies or an agreement between the Company and its underwriters prohibit a
sale. This restriction will apply as long as your Service continues and for such
period of time after the termination of your Service as the Company may specify.

 

 

 

Transfer of Option

 

This option may not be sold, pledged, assigned, hypothecated, transferred, or
disposed of in any manner other than by the beneficiary designation, will or by
the laws of descent or distribution and may be exercised, during your lifetime,
only by you.

 

 

 

Retention Rights

 

Your option or this Share Option Agreement does not give you the right to be
retained by the Company or a subsidiary of the Company in any capacity. The
Company and its subsidiaries reserve the right to terminate your Service at any
time, with or without cause.

 

 

 

Stockholder Rights

 

You, or your estate or heirs, have no rights as a stockholder of the Company
until you have exercised this option by submitting the required notice in
accordance with the provisions under “Notice of Exercise” set forth above and
paying the exercise price and any applicable withholding taxes. No adjustments
are made for dividends or other rights if the applicable record date occurs
before you exercise this option, except as described in the Plan.

 

 

 

Adjustments

 

In the event of a stock split, a stock dividend or a similar change in Company
stock, the number of shares

 


--------------------------------------------------------------------------------




 

 

covered by this option and the exercise price per share may be adjusted pursuant
to the Plan.

 

 

 

 Nature of the Grant

 

In accepting the grant, you acknowledge that:

 

(a)  the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, unless otherwise provided in the Plan and this Share Option
Agreement;

 

(b)  the grant of the option is voluntary and occasional and does not create any
contractual or other right to receive future grants of options, or benefits in
lieu of options, even if options have been granted repeatedly in the past;

 

(c)  all decisions with respect to future option grants, if any, will be at the
sole discretion of the Company;

 

(d)  you are voluntarily participating in the Plan;

 

(e)  the option is an extraordinary item that does not constitute compensation
of any kind for services of any kind rendered to the Companyor the Employer, and
which is outside the scope of your employment contract, if any;

 

(f)  the option is not part of normal or expected compensation or salary for any
purposes, including, but not limited to, calculating any severance, resignation,
termination, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments and in no event should be
considered as compensation for, or relating in any way to, past services for the
Company or the Employer;

 

(g)  in the event that you are not an employee of the Company, the option grant
will not be interpreted to form an employment contract or relationship with the
Company; and furthermore, the option grant will not be interpreted to form an
employment contract with the Employer or any subsidiary or affiliate of the
Company;

 

(h)  the future value of the underlying shares is unknown and cannot be
predicted with certainty;

 

(i)  if the underlying shares do not increase in value, the option will have no
value;

 

(j)  if you exercise your option and obtain shares, the value of those shares
acquired upon exercise may increase or decrease in value, even below the
exercise price;

 

(k)  in consideration of the grant of the option, no

 


--------------------------------------------------------------------------------




 

 

claim or entitlement to compensation or damages shall arise from termination of
the option or diminution in value of the option or shares purchased through
exercise of the option resulting from termination of your employment by the
Company or the Employer (for any reason whatsoever and whether or not in breach
of local labor laws) and you irrevocably release the Companyand the Employer
from any such claim that may arise; if, notwithstanding the foregoing, any such
claim is found by a court of competent jurisdiction to have arisen, then, by
signing this Share Option Agreement, you shall be deemed irrevocably to have
waived your entitlement to pursue such claim; and

 

(l)  in the event of termination of your employment (whether or not in breach of
local labor laws), your right to receive the option and vest in the option under
the Plan, if any, will terminate effective as of the date that you are no longer
actively employed and will not be extended by any notice period mandated under
local law (e.g., active employment would not include a period of “garden leave”
or similar period pursuant to local law); furthermore, in the event of
termination of employment (whether or not in breach of local labor laws), your
right to exercise the option after termination of employment, if any, will be
measured by the date of termination of your active employment and will not be
extended by any notice period mandated under local law; the Company shall have
the exclusive discretion to determine when you are no longer actively employed
for purposes of your option grant.

 

 

 

 Data Privacy Notice and Consent

 

You hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of your personal data as described in
this Share Option Agreement by and among, as applicable, your employer, the
Company, its subsidiaries and its affiliates for the exclusive purpose of
implementing, administering and managing your participation in the Plan.

 

You understand that the Company and your employer may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of stock or
directorships held in the Company, details of all

 


--------------------------------------------------------------------------------




 

 

options or any other entitlement to shares awarded, canceled, vested, unvested
or outstanding in your favor, for the purpose of implementing, administering and
managing the Plan (“Data”). You understand that Data may be transferred to any
third parties assisting in the implementation, administration and management of
the Plan, that these recipients may be located in your country, or elsewhere,
and that the recipient’s country may have different data privacy laws and
protections than your country. You understand that you may request a list with
the names and addresses of any potential recipients of the Data by contacting
your local human resources representative. You authorize the recipients to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for the purposes of implementing, administering and managing your
participation in the Plan, including any requisite transfer of such Data as may
be required to a broker, escrow agent or other third party with whom the shares
received upon exercise of the option may be deposited. You understand that Data
will be held only as long as is necessary to implement, administer and manage
your participation in the Plan. You understand that you may, upon request, view
Data, request additional information about the storage and processing of Data,
correct Data or refuse or withdraw the consents herein, in any case without
cost, by contacting in writing your local human resources representative. You
understand that refusal or withdrawal of consent may affect your ability to
participate in the Plan. For more information on the consequences of your
refusal to consent or withdrawal of consent, You understand that You may contact
your local human resources representative.

 

 

 

Language

 

If you have received this Share Option Agreement or any other document related
to the Plan translated into a language other than English and if the translated
version is different than the English version, the English version will control.

 

 

 

Applicable Law

 

This Share Option Agreement shall be governed by, and construed in accordance
with, the laws of the Republic of Singapore (except its choice-of-law
provisions).

 


--------------------------------------------------------------------------------




 

The Plan and Other Agreements

 

The text of the Plan is incorporated in this Share Option Agreement by
reference.

 

 

 

 

 

This Share Option Agreement, together with the Award Summary and the Plan,
constitute the entire understanding between you and the Company regarding this
option. Any prior agreements, commitments or negotiations concerning this option
are superseded. This Share Option Agreement may be amended only by another
written agreement between the parties.

 

 

 

 

 

If one or more of the provisions of this Share Option Agreement shall be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby and the invalid, illegal or unenforceable provisions shall be
deemed null and void; however, to the extent permissible by law, any provisions
which could be deemed null and void shall first be construed, interpreted or
revised retroactively to permit this Share Option Agreement to be construed so
as to foster the intent of this Share Option Agreement and the Plan

 

BY CLICKING ON THE “ACCEPT” BUTTON ON THE SCREEN TITLED “STEP 3: CONFIRM THE
REVIEW/ACCEPTANCE OF YOUR AWARD,” YOU AGREE TO BE BOUND BY THIS STOCK OPTION
AGREEMENT, THE NOTICE AND THE PLAN.


--------------------------------------------------------------------------------